In our original opinion we tried to discuss fully each complaint made by appellant in the court below. A review of what we said, in the light of appellant's motion for rehearing, has not convinced us that we erroneously decided any point presented. The case was tried before one of our most careful and experienced district judges, who qualified several of appellant's bills of exception, but in no instance was there exception taken to his action in such matter.
Even if it might be true that the members of this court, sitting as a jury, might have arrived at a different conclusion on the facts, still there being no such lack of testimony to support the verdict, as evidences prejudice on the part of the jury trying the case, whose duty primarily it is to pass on the facts, we cannot set a precedent of setting aside the judgment of the jury and reversing the case and sending it back for a new trial.
Appellant's motion for rehearing makes a strong appeal, but raises no new questions, and calls our attention to no precedent with which our opinion, in the first instance, is not in harmony.
Believing the case properly decided, the appellant's motion for rehearing will be overruled.
Overruled.
       ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.